Exhibit 10.12

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of February 13, 2007 (the “Effective Date”), between NATIONAL CINEMEDIA, LLC,
a Delaware limited liability company (“NCM LLC”), and NATIONAL CINEMEDIA, INC.,
a Delaware corporation (“NCM Inc.”).

RECITALS

A. As contemplated by the terms of the Third Amended and Restated Limited
Liability Company Operating Agreement of NCM LLC dated as of February 13, 2007
(the “LLC Agreement”), the members of NCM LLC have approved this Management
Services Agreement.

B. To facilitate the operation of the business of NCM LLC, NCM LLC and NCM Inc.
desire for NCM Inc. to provide certain management services to NCM LLC
supplemental to NCM Inc.’s role under the LLC Agreement and memorialize the
clarification of certain responsibilities of NCM Inc. in managing NCM LLC on the
terms and subject to the conditions specified in this Agreement.

C. To facilitate NCM Inc.’s provision of management services, NCM LLC and NCM
Inc. desire for NCM LLC to provide certain administrative services, facilities
and other resources to NCM Inc. on the terms and subject to the conditions
specified in this Agreement.

AGREEMENT

In consideration of the covenants and agreements contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, NCM LLC and NCM Inc. agree as follows:

1. Definitions.

The following terms shall have the indicated meaning:

“Administrative Agent” means Lehman Commercial Paper Inc., as administrative
agent under the LLC Credit Agreement and any successors and assignees in
accordance with the terms of the LLC Credit Agreement.

“Affiliate” means with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. As used in this definition, the word
“control” means



--------------------------------------------------------------------------------

the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Aggregate Employee Costs” means, with respect to any month, the aggregate
amount of Attributable Employee Costs.

“Agreement” is defined in the introductory paragraph.

“Attributable Employee Costs” means, with respect to each Service Employee, the
monthly Employee Costs attributed to such Service Employee.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Board” is defined in Section 2.1.

“Effective Date” is defined in the introductory paragraph.

“Employee Costs” means the direct out-of-pocket costs or reasonable allocated
costs of NCM Inc. (i) for gross wages, salaries, bonuses, incentive
compensation, equity compensation and payroll taxes of the Service Employees,
plus (ii) for workers’ compensation insurance incurred by NCM Inc. with respect
to the Service Employees, plus (iii) for employee benefit plans attributable to
any Service Employees, including pension, savings, medical, dental, vision,
disability and life insurance, plus (iv) for other benefits directly
attributable to the Service Employees, including fringe benefits, or other
similar incentive programs, executive programs, severance pay, employee
assistance programs, cafeteria plan benefits, dependent care and health care
flexible spending accounts, sick leave, legal assistance, and educational
assistance, plus (v) related to the employee benefit plans or programs,
including incremental costs of charges or premiums, employee participation,
actuarial reports, accounting, or legal fees.

“Health and Welfare Plans” is defined in Section 4.3(d).

“Law” or “Laws” means all applicable federal, state, tribal and local laws
(statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, restrictions and
other similar requirements, whether legislative, municipal, administrative or
judicial in nature.

“LLC Agreement” is defined in the Recitals.

“LLC Credit Agreement” means the Credit Agreement dated as of February 13, 2007
among LLC, the several lenders from time to time parties thereto, JPMorgan Chase
Bank, N.A., as syndication agent, Credit Suisse (USA) LLC and Morgan Stanley
Senior

 

2



--------------------------------------------------------------------------------

Funding, Inc., as co-documentation agents and the Administrative Agent, as
amended, modified or supplemented from time to time and any extension,
refunding, refinancing or replacement (in whole or in part) thereof.

“Loss” is defined in Section 5.1.

“Management Services” means all services performed by Service Employees, whether
the provision of such services by NCM Inc. is required or contemplated by the
LLC Agreement or is supplemental to the services to be provided by NCM Inc. to
NCM LLC under the LLC Agreement, relating to the management and operation of the
business of NCM LLC, including executive oversight, sales, marketing,
advertisement production, distribution, finance and accounting support and
reporting, legal support and other services and activities as are customarily
performed by persons holding the positions set forth on Exhibit A hereto and all
other services provided by NCM Inc., its officers, directors and employees to
NCM LLC in, or relating to, NCM Inc.’s role as manager of NCM LLC.

“NCM Inc.” is defined in the introductory paragraph.

“NCM Inc. Indemnified Parties” is defined in Section 5.2.

“NCM LLC” is defined in the introductory paragraph.

“NCM LLC Indemnified Parties” is defined in Section 5.3.

“Permitted Transfer” means

(a) with respect to the rights and obligations of LLC under this Agreement,
(i) the grant of a security interest by LLC in this Agreement and all rights and
obligations of LLC hereunder to the Administrative Agent, on behalf of the
Secured Parties, pursuant to the Security Documents, (ii) the assignment or
other transfer of such rights and obligations to the Administrative Agent (on
behalf of the Secured Parties) or other third party upon the exercise of
remedies in accordance with the LLC Credit Agreement and the Security Documents
and (iii) in the event that the Administrative Agent is the initial assignee or
transferee under the preceding clause (ii), the subsequent assignment or other
transfer of such rights and obligations by the Administrative Agent on behalf of
the Secured Parties to a third party, or

(b) in the event that LLC becomes a debtor in a case under the Bankruptcy Code,
the assumption and/or assignment by LLC of this Agreement under section 365 of
the Bankruptcy Code, notwithstanding the provisions of section 365(c) thereof.

 

3



--------------------------------------------------------------------------------

“Person” means an individual, corporation, joint venture, partnership, limited
partnership, limited liability company, trust, estate, business trust,
association, governmental authority or any other entity.

“Reimbursable Costs” shall mean all of the reasonable out-of-pocket costs and
expenses directly incurred by NCM Inc. in connection with the providing of the
Management Services, including the following:

(a) all supplies and equipment purchased on behalf of NCM LLC or its customers
in order to provide the Management Services;

(b) reasonable meals, travel, hotel accommodations, and entertainment expenses
incurred in connection with the performance of the Management Services;

(c) legal, accounting, health and safety, environmental, and other third party
advisors and consultants incurred in connection with the performance of the
Management Services;

(d) directors’ and officers’ insurance policies, employee practices liability
insurance policies and any indemnification of directors or officers of NCM Inc.;
and

(e) bank accounts maintained by NCM Inc. on behalf of NCM LLC.

In addition, Reimbursable Costs shall include all items of corporate overhead or
other fees, costs or expenses of any kind whatsoever incurred by NCM Inc. and
associated with, related to or otherwise necessary for NCM Inc.’s maintenance of
its corporate existence and business and its status as a reporting company under
the federal securities laws. Solely as illustration and not by means of
limitation, examples of such Reimbursable Costs would be SEC filing fees, blue
sky fees and expenses, transfer agent, paying agent and registrar fees and
expenses, franchise taxes, registered agent fees and expenses and fees and
expenses of its public accountants and legal advisors.

“Secured Parties” means the “Secured Parties” (or any analogous concept) as
defined in the LLC Credit Agreement.

“Security Documents” means the “Security Documents” as defined in the LLC Credit
Agreement and any amendment, modification, supplement or replacement of such
Security Documents.

“Service Employees” means those employees of NCM Inc. who devote all or a
portion of their working time to the performance of the Management Services and
whose

 

4



--------------------------------------------------------------------------------

(i) job title(s) and (ii) initial estimated Attributable Employee Cost are set
forth on Exhibit A hereto, as may be amended from time to time. Service
Employees include and will include any former Service Employee to whom NCM Inc.
has ongoing obligations.

“Services Fee” is defined in Section 3.1.

“Supporting Documentation” is defined in Section 2.5(a).

2. Performance of Management Services.

2.1 Management Services. From and after the Effective Date, NCM Inc. agrees to
provide the Management Services on the terms and conditions set forth in this
Agreement and in compliance with the policies and programs established by the
Board of Directors of NCM Inc. (the “Board”).

2.2 Exhibit A.

(a) Exhibit A shall set forth the name, job title and initial estimated
Attributable Employee Cost for each Service Employee.

(b) Notwithstanding anything in this Agreement to the contrary, Exhibit A shall
be deemed automatically amended if NCM Inc. adds, removes or replaces a Service
Employee, or if a Service Employee’s employment with NCM Inc. otherwise
terminates. In such an instance, NCM Inc. shall deliver to NCM LLC a revised
Exhibit A that reflects such change to the list of Service Employees.

(c) For those Service Employees identified on Exhibit A as of the Effective
Date, the initial estimated Attributable Employee Cost shall be calculated for
fiscal year 2007, and for any subsequent Service Employee, initial estimated
Attributable Employee Cost shall be calculated for the fiscal year in which such
individual assumes the role of Service Employee. The estimated and actual
Attributable Employee Costs will vary because of factors including payment of
bonuses or other incentive compensation, including equity compensation (which
bonuses, incentive and equity compensation will not be included in the estimated
Attributable Employee Costs on Exhibit A), varying utilization of fringe
benefits from estimated amounts and differences between estimated and actual
benefit costs.

(d) Within thirty days of each new fiscal year, NCM Inc. shall provide NCM LLC a
notice containing an updated estimated Attributable Employee Cost for each
Service Employee.

 

5



--------------------------------------------------------------------------------

2.3 Subcontractors. NCM Inc. may subcontract with third parties, including
Affiliates of NCM Inc., to assist in the performance of the Management Services;
provided, however, that NCM Inc. shall not be relieved of any obligation under
this Agreement or the LLC Agreement as a result of any subcontract entered into
pursuant to this Section 2.3; and further provided, that NCM Inc., at all times,
will manage, supervise and monitor such parties.

2.4 Compliance with Laws. NCM Inc. shall perform the Management Services in
compliance with all applicable Laws.

2.5 Supporting Documentation.

(a) NCM Inc. shall keep reasonable supporting documentation of all the Services
Fees and Reimbursable Costs (the “Supporting Documentation”). NCM Inc. shall
maintain and retain the Supporting Documentation in a manner consistent with NCM
Inc.’s record retention policies.

(b) NCM LLC, upon reasonable notice to NCM Inc., shall have the right to inspect
and audit, during normal business hours and using reasonable commercial efforts
not to disrupt NCM Inc.’s normal business operations, the Supporting
Documentation to the extent reasonably necessary to verify any information
regarding the Services Fees or Reimbursable Costs with respect to any year
within the twelve month period following the end of such year. The costs of any
such inspection or audit shall be borne by NCM LLC.

2.6 Employee Matters. All Service Employees shall be employees of NCM Inc., and
not NCM LLC. NCM Inc. shall recruit, select, employ, promote, terminate,
supervise, direct, train and assign the duties of all Service Employees, and may
change or replace any such Service Employee at any time in each case in NCM
Inc.’s sole discretion. To the extent practicable, NCM Inc. shall notify NCM LLC
before terminating any Service Employee, but all such termination decisions
shall be made by NCM Inc. in its sole discretion.

2.7 No Partnership. Nothing contained in this Agreement or in the relationship
between NCM Inc. and NCM LLC constitutes, or may be construed to be or to
create, a partnership or joint venture between NCM Inc. and NCM LLC.

2.8 LLC Manager. Nothing contained in this Agreement shall alter NCM Inc.’s
rights and obligations as manager of NCM LLC, as set forth in the LLC Agreement
and applicable law.

 

6



--------------------------------------------------------------------------------

3. Management Services Fee and Payment.

3.1 Services Fee. During the term of this Agreement, NCM LLC shall pay NCM Inc.
a monthly fee (the “Services Fee”) for performance of the Management Services
equal to the Aggregate Employee Costs for such month.

3.2 Reimbursable Costs. During the term of this Agreement, NCM LLC shall pay NCM
Inc. the amount of the Reimbursable Costs on a monthly basis.

3.3 Billing and Payments. On the Effective Date, NCM LLC shall pay NCM Inc. the
estimated Services Fee for the remaining portion of the then current month and
for the following month, as set forth on Exhibit B. Each month after the
Effective Date, NCM Inc. will invoice NCM LLC for the estimated Services Fee for
the following month and the Reimbursable Costs for the preceding month. The
invoice shall also include any adjustment in the amount owed by NCM LLC based on
any difference between the prior estimated Services Fees and actual Services
Fees that have been accounted for in the preceding month. NCM LLC shall pay NCM
Inc. the Services Fee and Reimbursable Costs set forth in the invoice in
immediately available funds within [10] days following receipt of such invoice.

4. Performance of Administrative Services.

4.1 Administrative Services. From and after the Effective Date, NCM LLC agrees
to provide reasonable office facilities, equipment, supplies and administrative
and other support services to NCM Inc. as are reasonably required by NCM Inc. to
perform the Management Services and at a level no less than NCM LLC has
historically provided such services to support the work of its executive
officers.

4.2 Payroll, Accounting and Financial Reporting and Other Support Services. From
and after the Effective Date, NCM LLC agrees to provide payroll, accounting and
financial reporting and other support services for NCM Inc.

(a) Payroll. NCM LLC shall perform all payroll functions for payment of NCM LLC
and NCM Inc. employees. NCM LLC shall be designated as the common paymaster for
NCM LLC and NCM Inc. and shall be responsible for payroll tax withholding,
remission and payroll tax reporting of compensation for NCM LLC and NCM Inc.
employees. NCM LLC and NCM Inc. shall take such action as may be reasonably
necessary or appropriate in order to minimize liabilities related to payroll
taxes in connection with the transfer of Service Employees from NCM LLC to NCM
Inc.

(b) Accounting and Financial Reporting. NCM LLC shall provide accounting and
financial reporting services as reasonably required by NCM Inc. operations.

 

7



--------------------------------------------------------------------------------

(c) Other Support Services. NCM LLC shall provide other reasonable supporting
services for NCM Inc. including: management, sales, marketing, advertisement
production, distribution, information technology, human resources, and legal
supporting services on the same or similar terms as such services are provided
to NCM LLC.

4.3 Employee Benefits. From and after the Effective Date, NCM LLC agrees that
NCM Inc. employees shall be eligible to actively participate in the NCM LLC
group employee benefit plans and, to the extent applicable, NCM Inc. shall be a
participating employer in any NCM LLC group employee benefit plan. NCM Inc.
agrees that NCM LLC employees shall be eligible to receive awards under the NCM
Inc. Equity Incentive Plan.

(a) Service Recognition. NCM LLC shall cause the NCM LLC group employee benefit
plans with respect to which service is a relevant factor to credit Service
Employees who are employed by NCM LLC immediately prior to a transfer of
employment to NCM Inc. with service before the effective date of the transfer,
except to the extent duplication of benefits would result.

(b) NCM Inc. Equity Incentive Plan. NCM LLC shall provide administrative
supporting services with respect to operation, administration and required
reporting for the NCM Inc. Equity Incentive Plan. Section 3.5(c) of the LLC
Agreement shall govern the terms and conditions relating to authorization and
issuance of additional units of NCM LLC in connection with equity compensation
awards under the NCM Inc. Equity Incentive Plan to employees and other service
providers of NCM Inc. and NCM LLC. The Board or a committee of the Board shall
approve equity awards made under the plan.

(c) 401(k) Plan. NCM LLC and NCM Inc. shall take all actions required or
appropriate to provide that NCM Inc. shall adopt the National CineMedia, LLC
401(k) Profit Sharing Plan, or its successor, so that NCM Inc. will become a
participating employer or alternatively NCM LLC will adopt a plan with identical
benefits to provide for participation by eligible NCM Inc. employees.

(d) Health and Welfare Plans. NCM LLC and NCM Inc. shall take all actions
required or appropriate to provide that NCM Inc. shall adopt, as a participating
employer, the health and welfare benefit plans and other fringe benefits
sponsored by NCM LLC for its employees (the “Health and Welfare Plans”) to
permit eligible NCM Inc. employees and their covered dependents to participate
in the Health and Welfare Plans. NCM LLC shall take appropriate action with
respect to Service Employees transferred to NCM Inc. to (i) waive any
pre-existing condition limitation on benefits for Service Employees enrolled in
a

 

8



--------------------------------------------------------------------------------

NCM LLC Health and Welfare Plan, (ii) take into account and credit any
out-of-pocket annual maximums and deductibles for the calendar year during which
service is provided to both NCM LLC and NCM Inc., (iii) take into account prior
claim experience under the NCM LLC Health and Welfare Plans with respect to
aggregate lifetime maximum benefits available to the Service Employee, and
(iv) credit any health care reimbursement account accumulated for the calendar
year in which service is provided to both NCM LLC and NCM Inc. NCM LLC shall be
responsible for administering compliance with the health care continuation
requirements of COBRA, the certificate of creditable coverage requirements of
HIPAA, the corresponding provisions of the NCM LLC Health and Welfare plans with
respect to NCM LLC and NCM Inc. employees and their covered dependents. NCM LLC
and NCM Inc. agree that the transfer of Service Employees to NCM Inc. shall not
constitute a COBRA qualifying event.

(e) Vacation. NCM Inc. shall assume and honor all unused vacation and other
time-off earned or accrued by Service Employees for service with NCM LLC prior
to the Effective Date.

(f) Other. NCM Inc. and NCM LLC shall take all actions required or appropriate
to ensure that the employee benefits provided to NCM Inc. employees are in the
aggregate no less than the employee benefits available to continuing employees
of NCM LLC.

5. Limitation on Liability; Indemnification.

5.1 Exculpation of NCM Inc. Neither NCM Inc. nor its officers, directors, agents
and employees shall be liable to NCM LLC for any claims, actions, losses,
damages, liabilities, causes of action, fines, costs and expenses (including
reasonable investigation costs and reasonable attorneys’, experts’ and
consultants’ fees) (“Losses”) suffered or incurred by NCM LLC, directly or
indirectly, in connection with the performance of the Management Services,
except to the extent such Losses are caused by willful misconduct or gross
negligence of NCM Inc. No party hereto shall be liable to the other party for,
and the term Losses shall not include, any lost profits, lost sales, business
interruption, decline in value, lost business opportunities, or consequential,
incidental, punitive or exemplary damages; provided, however, that this waiver
shall not limit a party’s right to indemnification for liabilities incurred by
such party to a third party (other than the members of NCM LLC and their
Affiliates) claiming such items as damages.

5.2 NCM LLC Indemnification of NCM Inc. NCM LLC shall indemnify, defend and hold
harmless NCM Inc. and its Affiliates, directors, officers, members, managers,
agents, and employees (the “NCM Inc. Indemnified Parties”) from and against all
Losses arising from the claims of any third party to the extent such claims
arise

 

9



--------------------------------------------------------------------------------

directly or indirectly out of NCM Inc.’s performance of the Management Services,
including any Losses arising out of or otherwise related to NCM Inc.’s
employment of the Service Employees and the furnishing of such Service Employees
to NCM LLC; provided, however, NCM LLC shall not be responsible for indemnifying
or defending any of the NCM Inc. Indemnified Parties or otherwise be liable to
any of the NCM Inc. Indemnified Parties with respect to any Losses arising from
NCM Inc.’s willful misconduct or gross negligence.

5.3 NCM Inc. Indemnification of NCM LLC. NCM Inc. shall indemnify, defend and
hold harmless NCM LLC, its members and employees and directors, officers and
agents of the members (the “NCM LLC Indemnified Parties”) from and against all
Losses resulting directly or indirectly from any act or omission by NCM Inc.
that constitutes willful misconduct or gross negligence; provided, however, NCM
Inc. shall not be responsible for indemnifying or defending any of the NCM LLC
Indemnified Parties or otherwise be liable to any of the NCM LLC Indemnified
Parties with respect to any Losses for which NCM LLC is obligated to indemnify
NCM Inc. as provided in Section 5.2.

5.4 Special Indemnification Provisions. The indemnification obligations of NCM
LLC under Section 5.2 and NCM Inc. under Section 5.3 shall in each case be
conditioned upon (a) prompt notice from the other party hereto after such Person
learns of any claim or basis therefor which is covered by such indemnity (except
to the extent that the failure to provide prompt notice does not prejudice the
indemnifying party), (b) such party’s not taking any steps which would bar NCM
LLC or NCM Inc., as the case may be, from obtaining recovery under applicable
insurance policies or would prejudice the defense of the claim in question and
(c) such party’s taking of all reasonably necessary steps which if not taken
would result in NCM LLC or NCM Inc., as the case may be, being barred from
obtaining recovery under applicable insurance policies or would prejudice the
defense of the claim in question.

6. Term; Termination; Default.

6.1 Term. This Agreement shall become effective on the Effective Date and shall
continue until terminated as provided in Section 6.2.

6.2 Termination. This Agreement shall terminate, with no further action
necessary by either NCM LLC or NCM Inc., on the date that NCM Inc. ceases to be
the manager of NCM LLC pursuant to the terms of the LLC Agreement.

6.3 Surrender. Upon the termination of this Agreement, NCM LLC and NCM Inc.
shall deliver any property belonging to the other party hereto.

6.4 Payment of Expenses After Termination; Accrued Obligations.

 

10



--------------------------------------------------------------------------------

(a) Neither party hereto shall be relieved from any obligations or liabilities
accruing prior to the effective date of termination, including in the case of
NCM LLC, its obligation to make payment to NCM Inc. of all sums due NCM Inc.
under this Agreement in respect of the performance of the Management Services
prior to the date of termination. After termination of this Agreement, NCM Inc.
shall provide NCM LLC a final invoice showing any prorated amount of the
Services Fee to be returned to NCM Inc. and the outstanding Reimbursable Costs
due to NCM Inc. The balance owed to NCM Inc. or NCM LLC, as applicable, shall be
paid by the other party within [15] days following receipt of the final invoice.

(b) Upon termination of this Agreement, all employment agreements then in
effect, including any employment agreements with former Service Employees
pursuant to which NCM Inc. has ongoing obligations, shall be assigned by NCM
Inc. to NCM LLC, effective as of termination, and NCM LLC shall assume all
obligations under such agreements.

6.5 Survival. The provisions set forth in Sections 4, 5, 6.3, 6.4 and 7.1 shall
survive the termination of this Agreement.

6.6 Obligation to Cure or Re-perform. In the event of any breach of this
Agreement by NCM Inc. in the performance of any Management Services, NCM Inc.
shall, at NCM LLC’s request, cure such breach or re-perform such Management
Services; provided, however, that nothing in this Section 6.6 shall require NCM
Inc. to re-perform any Management Services that are being disputed by the
parties.

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.

7.2 Notices. All notices, demands or other communications to be given under or
by reason of this Agreement shall be in writing and shall be deemed to have been
received when delivered personally, or when transmitted by overnight delivery
service, addressed as follows:

 

  If to NCM Inc.:   National CineMedia, Inc.   9110 East Nichols Avenue   Suite
200   Centennial CO 80112-3405   Attention: General Counsel   with a copy to:  
Holme Roberts & Owen LLP   1700 Lincoln Street, Suite 4100  
Denver, Colorado 80203-4541   Attention: W. Dean Salter   If to NCM LLC:  
National CineMedia, LLC   9110 East Nichols Avenue   Suite 200  
Centennial CO 80112-3405   Attention: General Counsel   with a copy to:  
Holme Roberts & Owen LLP   1700 Lincoln Street, Suite 4100  
Denver, Colorado 80203-4541   Attention: W. Dean Salter

 

11



--------------------------------------------------------------------------------

Either party hereto may change its address for notices, demands and other
communications under this Agreement by giving notice of such change to the other
party hereto in accordance with this Section 7.2.

7.3 Benefit of Parties; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, legal representatives and permitted assigns. This Agreement may not
be assigned by either NCM Inc. or NCM LLC except with the prior written consent
of the other party; provided, however, no prior consent shall be required for an
assignment by NCM Inc. of this Agreement to an Affiliate or for a Permitted
Transfer. With the exception of the rights of the NCM Inc. Indemnified Parties
under Section 5.2 and the rights of the NCM LLC Indemnified Parties under
Section 4.3, nothing herein contained shall confer or is intended to confer on
any third party or entity that is not a party to this Agreement any rights under
this Agreement.

 

12



--------------------------------------------------------------------------------

7.4 Amendment. Except with respect to an amendment to Exhibit A in accordance
with Section 2.2, this Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of each
of NCM Inc. and NCM LLC.

7.5 Waiver. No failure on the part of either party hereto to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

7.6 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

7.7 Entire Agreement. This Agreement sets forth the entire understanding of
parties hereto and supersedes all other agreements and understandings between
the parties hereto relating to the subject matter hereof.

7.8 Counterparts and Facsimiles. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other. The parties hereto may execute the
signature pages hereof and exchange such signature pages by facsimile
transmission.

7.9 Interpretation of Agreement.

(a) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

(b) Unless otherwise specified, references in this Agreement to “Sections” and
“Exhibits” are intended to refer to Sections of and Exhibits to this Agreement.

(c) The Section headings contained in this Agreement are solely for the purpose
of reference, are not part of the agreement of the parties and shall not in any
way affect the meaning or interpretation of this Agreement.

 

13



--------------------------------------------------------------------------------

(d) Each party hereto and its counsel cooperated in drafting and preparation of
this Agreement and the documents referred to in this Agreement. Any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against the party that drafted it is of no application and is
hereby expressly waived.

[Signature page to follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

NCM LLC: NATIONAL CINEMEDIA, LLC By:  

NATIONAL CINEMEDIA, INC.,

its Manager

By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief   Financial
Officer NCM INC.: NATIONAL CINEMEDIA, INC. By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief   Financial
Officer

[Signature page of Management Services Agreement]